CLARE E. CONNORS                       7936
Attorney General of Hawaii
JAMES E. HALVORSON              5457
RICHARD H. THOMASON 5140
Deputy Attorneys General
Department of the Attorney
 General, State of Hawaii
235 South Beretania Street, 15th Floor
Honolulu, Hawaii 96813
Telephone: (808) 587-2900
Facsimile: (808) 587-2965
E-Mail: james.e.halvorson@hawaii.gov
         richard.h.thomason@hawaii.gov
Attorneys for Defendant
CLARE E. CONNORS,
in her official capacity as the
Attorney General of Hawaii
                         IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF HAWAII

PATRICIA GROSSMAN,                             CIVIL NO. 18-cv-00493 DKW-RT
                    Plaintiff,                 DEFENDANT CLARE E.
         vs.                                   CONNORS’ OPPOSITION TO
                                               PLAINTIFF’S MOTION FOR
HAWAII GOVERNMENT                              PARTIAL SUMMARY [DN 60],
EMPLOYEES ASSOCIATION /                        AND CROSS-MOTION FOR
AFSCME LOCAL 152; DAVID                        SUMMARY JUDGMENT;
LASSNER, IN HIS OFFICIAL                       MEMORANDUM IN SUPPORT OF
CAPACITY AS PRESIDENT OF THE                   OPPOSITION AND CROSS
UNIVERSITY OF HAWAII; AND                      MOTION FOR SUMMARY
CLARE E. CONNORS, IN HER                       JUDMENT; CERTIFICATE OF
OFFICIAL CAPACITY AS THE                       SERVICE
ATTORNEY GENERAL OF
HAWAII,                                        Hearing
          Defendants.                          Date:     January 24, 2020
                                               Time:     9:30 a.m.
                                               Judge:    Hon. Derrick K. Watson


17-06716/785670_1
 DEFENDANT CLARE E. CONNORS’ MEMORANDUM IN OPPOSITION TO
  PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT [DN 60]
         AND CROSS-MOTION FOR SUMMARY JUDGMENT

           Defendant Clare E. Connors, in her official capacity as the Attorney General

of the State of Hawai’i (hereinafter “AG”), by and through her attorneys, James E.

Halvorson and Richard H. Thomason, Deputy Attorneys General, pursuant to Rule

16, hereby submits this Memorandum in Opposition to Plaintiff’s Motion for

Partial Summary Judgment filed on October 21, 2019 [DN 60], and hereby cross-

moves for summary judgment pursuant to FRCP 56 against Plaintiff’s remaining

claim against the AG, Count 1 in Complainant’s Complaint (Dkt 1).


           DATED:      Honolulu, Hawaii, November 18, 2019.

                                                  /s/ Richard H. Thomason
                                                 JAMES E. HALVORSON
                                                 RICHARD H. THOMASON
                                                 Deputy Attorneys General

                                                 Attorneys for Defendant
                                                 CLARE E. CONNORS,
                                                 in her official capacity as the
                                                 Attorney General of Hawaii




785670_1                                     2
